     Case 2:15-bk-25283-RK      Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08                Desc
                                  Main Document Page 1 of 8


1
2
                                                                    FILED & ENTERED
3
4                                                                          SEP 25 2019
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY bakchell DEPUTY CLERK


7
                                    NOT FOR PUBLICATION
8
                            UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                    LOS ANGELES DIVISION
11
12
13   In re:                                      Case No. 2:15-bk-25283-RK
14   ARTURO GONZALEZ,                            Chapter 7
15                                               ORDER (1) DENYING DEBTOR’S “NUNC
                                     Debtor.     PRO TUNC” MOTION TO REVISE PRIOR
16
                                                 CASE HEADINGS IN THE DOCKETS AND
17                                               (2) STATING THAT THE OCTOBER 1, 2019
                                                 HEARING IS OFF CALENDAR
18
                                                 Vacated Hearing
19                                               Date:      October 1, 2019
                                                 Time:      2:30 a.m.
20                                               Courtroom: 1675
21
              On September 11, 2019, the court received a copy of a document from Debtor
22
     Arturo Gonzalez entitled “Notice of Motion for: ‘Nunc Pro Tunc’ Motion to Reverse Prior
23
     Case Headings in the Dockets” (“Motion”), dated September 7, 2019, in the mail
24
     addressed to the presiding judge. The proof of service indicates that copies of the
25
     Motion were also mailed to Wesley H. Avery, the Chapter 7 Trustee, and his counsel,
26
     Brett Curlee. However, the Motion was not filed at the intake window in the office of the
27
     clerk of this court or electronically as required by Federal Rule of Bankruptcy Procedure
28
     5005(a)(1), Local Bankruptcy Rule 5005-1, 5005-2 and 9004-1 and the Court Manual, §




                                                -1-
     Case 2:15-bk-25283-RK       Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08               Desc
                                   Main Document Page 2 of 8


1    2.5. The Motion attempts to notice a hearing for October 1, 2019 at 2:30 a.m. A copy
2    of the Motion is attached to this order.
3           Having considered the Motion, the court determines that pursuant to Local
4    Bankruptcy Rule 9013-1(j)(3), oral argument on the Motion is not necessary, dispenses
5    with it, vacates the hearing on the Motion, takes the Motion under submission and
6    orders as follows.
7           The Motion is DENIED. The Motion is procedurally defective since it was not
8    properly filed. Federal Rule of Bankruptcy Procedure 5005(a)(1) provides that motions
9    “shall be filed with the clerk in the district where the case under the [Bankruptcy] Code is
10   pending.“ Rule 5005(a) also provides that the judge of that court may permit the papers
11   to be filed with the judge . . .” In this case, the motion was not filed with the clerk of this
12   court, nor has the judge permitted Debtor to file the Motion with the judge. Also, the
13   notice of motion is defective because Debtor gave notice that a hearing would be held
14   on October 1, 2019 at 2:30 a.m. in the morning, which is not a proper hearing time.
15   Debtor may have meant 2:30 p.m. in the afternoon, but that is not what he put down on
16   the notice of motion.
17          The Motion also lacks substantive merit since Debtor has not adequately shown
18   that there was any clerical mistake made by the clerk of the court in preparing and
19   maintaining the case docket that needs correction since the clerk of court apparently
20   took the information identifying Debtor what he (Debtor) stated on his bankruptcy
21   petition in identifying himself (Docket No. 1). See Federal Rules of Bankruptcy
22   Procedure 5003(a) and 9023 and Federal Rule of Civil Procedure 60(a)(1).
23          ///
24          ///
25
26
27
28




                                                   -2-
     Case 2:15-bk-25283-RK      Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08          Desc
                                  Main Document Page 3 of 8


1
2          The court states that there will no hearing on the Motion on October 1, 2019 at
3    2:30 a.m. since the hearing was defectively noticed, and therefore, the Motion is “off
4    calendar.” No appearances are required on October 1, 2019, and the court will not call
5    the Motion for hearing on October 1, 2019.
6          IT IS SO ORDERED.
7                                                       ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: September 25, 2019

26
27
28




                                                  -3-
Case 2:15-bk-25283-RK   Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08   Desc
                          Main Document Page 4 of 8
Case 2:15-bk-25283-RK   Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08   Desc
                          Main Document Page 5 of 8
Case 2:15-bk-25283-RK   Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08   Desc
                          Main Document Page 6 of 8
Case 2:15-bk-25283-RK   Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08   Desc
                          Main Document Page 7 of 8
Case 2:15-bk-25283-RK   Doc 475 Filed 09/25/19 Entered 09/25/19 15:20:08   Desc
                          Main Document Page 8 of 8
